Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reshika Dhir on 12/15/2021.
The application has been amended as follows: 
Claim 98 should read -- A window treatment system comprising: 
- a motorized window treatment, the motorized window treatment comprising: 
a headrail, the headrail housing a headrail battery, a headrail motor powered by the headrail battery and a receiver electrically coupled to the headrail battery, the headrail battery being a rechargeable battery and the receiver being operable to receive wirelessly transmitted power;
a bottom rail; 
a window shade fabric extending between a first terminus and a spaced apart second terminus, wherein the first terminus is affixed inside the headrail and is raised and lowered by the headrail motor and the second terminus is affixed to the bottom rail;
 - a smart system unit, the smart system unit comprising: 
a rechargeable battery, the smart system unit being movable between a mounted position and a dismounted position relative to the bottom rail, wherein in the mounted position, the smart system unit is communicatively coupled to the motorized window treatment, wherein the smart system unit 
- a transmitter located inside one of the smart system unit or the bottom rail, wherein when the smart system unit is in the mounted position, the transmitter is operable to: 
upon determining that the bottom rail is within a predetermined distance of the headrail, wirelessly transmit stored power in the rechargeable battery in the2Appl. No. 16/120,700 Amdt. Dated December 1, 2021Response to Final Office Action of October 4, 2021smart system unit to the receiver in the headrail, to recharge the headrail battery, using a first wireless power transmission technique, and upon determining that the bottom rail is not within a predetermined distance of the headrail, wirelessly transmit stored power in the rechargeable battery in the smart system unit to the receiver in the headrail using a second wireless power transmission technique, wherein the first wireless power transmission technique is different than the second wireless power transmission technique.—
Claim 107 should read -- The window treatment system of claim 106, wherein the smart system unit further comprises at least one solar panel, the at least one solar panel being electrically coupled to the rechargeable battery of the smart system unit to recharge the rechargeable battery of the smart system unit using solar power, and wherein the transmitter is operable to transmit the solar power stored in the rechargeable battery of the smart system unit when the smart system unit is in the mounted position.—
Claim 125 should read -- The window treatment system of claim 123, wherein the at least one control button comprises at least one of a button to raise the shade fabric, a button to lower the shade fabric, or a button for a user's favorite shade fabric position. --
Claim 128 should read -- A window treatment system comprising: 
- a motorized window treatment, the motorized window treatment comprising: 

a bottom rail, the bottom rail housing a bottom rail battery and a transmitter electrically coupled to the bottom rail battery, the bottom rail battery being a rechargeable battery; 
a window shade fabric extending between a first terminus and a spaced apart second terminus, wherein the first terminus is affixed inside the headrail and the second terminus is affixed to the bottom rail; and 
- a smart system unit, the smart system unit comprising a rechargeable battery, wherein the smart system unit is movable between a mounted position and a dismounted position relative to the headrail, wherein in the mounted position, the smart system unit is communicatively coupled to the motorized window treatment, wherein the smart system unit communicates with the motorized window treatment using a communication method comprising at least one of a radio frequency (RF) wireless communication method, a BLUETOOTH® technology communication method, a piezoelectric RF technology, a printed ink conductive line on the shade fabric or a conductive thread woven in the shade fabric; 
- a receiver located inside one of the smart system unit or the headrail, wherein when the smart system unit is in the mounted position, the transmitter in the bottom rail is operable to: 
upon determining that the bottom rail is within a predetermined distance of the headrail, wirelessly transmit stored power in the bottom rail battery to the receiver to recharge the battery in the smart system unit, using a first wireless power transmission technique, and upon determining that the bottom rail is not within a predetermined distance of the headrail, wirelessly transmit stored power in the bottom rail battery to the receiver using a second wireless power transmission technique, wherein the7Appl. No. 16/120,700 Amdt. Dated December 1, 2021Response to Final Office Action of October 4, 2021first wireless power transmission technique is different than the second wireless power transmission technique.—
Claim 133 should read -- The window treatment system of claim 128, wherein the headrail further comprises a headrail motor configured to raise or lower the position of the window shade fabric and bottom rail, and in the mounted position, the rechargeable battery in the smart system unit powers the headrail motor. –
Claim 135 should read -- The window treatment system of claim 128, wherein the smart system unit further comprises a motor being powered by the rechargeable8Appl. No. 16/120,700 Amdt. Dated December 1, 2021Response to Final Office Action of October 4, 2021battery of the smart system unit, and in the mounted position, the motor is used for raising or lowering the position of the window treatment fabric and bottom rail.—
Claim 140 should read -- The window treatment system of claim 139, wherein the smart system unit further comprises at least one solar panel, the at least one solar panel being electrically coupled to the rechargeable battery of the smart system unit to recharge the rechargeable battery of the smart system unit using solar power. –
Claim 159 should read -- The window treatment system of claim 158, wherein the at least one control button comprises at least one of a button to raise the shade fabric, a button to lower the shade fabric or a button for a user's favorite shade fabric position.—
Claim 185 should read -- A method for operating a window treatment system comprising a headrail, a bottom rail and a window shade fabric extending between a first terminus and a spaced apart second terminus, wherein the first terminus is affixed inside the headrail and the second terminus is attached to the bottom rail, the method comprising: mounting a smart system unit to the bottom rail; storing power in a rechargeable battery housed inside the smart system unit; determining, by the system, if the bottom rail is within a predetermined distance of the headrail; if the bottom rail is determined to be within the predetermined distance of the headrail, transmitting, via a transmitter housed inside of either 
Claim 190 should read -- A method for operating a window treatment system comprising a headrail, a bottom rail and a window shade fabric extending between a first terminus and a spaced apart second terminus, wherein the first terminus is affixed inside the headrail and the second terminus is attached to the bottom rail, the method comprising: mounting a smart system unit to the headrail; storing power in a bottom rail battery housed inside the bottom rail, the bottom rail battery being a rechargeable battery; determining, by the system, if the bottom rail is within a predetermined distance of the headrail; if the bottom rail is determined to be within the predetermined distance of the headrail, transmitting, via a transmitter housed inside the bottom rail, and electrically coupled to the bottom rail battery, 
Claim 193 should read -- The method of claim 190, wherein the smart system unit further houses at least one solar panel electrically coupled to the rechargeable battery of the smart system unit and being configured to recharge the rechargeable battery of the smart system unit using solar power.--
Allowable Subject Matter
Claims 98-126, 128-160, 162-194 are allowed.
The following is an examiner’s statement of reasons for allowance: Similarly to the previously allowed parent application, although the prior art references of record show some similar features of applicant's claimed invention such as window treatment systems having wirelessly rechargeable battery powered motors, they fail to show movable smart system unit with rechargeable batteries having a 
To make the record clear via the trademark Bluetooth, the scope is clear in light of 608.01v and 2173.05u as its meaning is well known to one skilled in the art and it is defined in the specification as a “wireless communication protocol means”.
The examiner can find no proper motivation to combine the references of record to produce applicant's claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634